996 F.2d 1211
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Aaron HOLSEY, Petitioner.
No. 93-8035.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 29, 1993.

On Petition for Writ of Mandamus
Aaron Holsey, Petitioner Pro Se.
PETITION DENIED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Aaron Holsey petitions this Court for a writ of mandamus, seeking an inquiry into the district court's handling of a pending 28 U.S.C. §  2254 (1988) motion.  By implication, the petition seeks this Court's direct involvement in the district court's handling of the matter.  Holsey evidently wants this Court to direct the district court:  (1) to supply Holsey with a transcript of a state court proceeding;  (2) to insure that Holsey's discovery requests are handled as Holsey wishes; and (3) to impose sanctions on the Respondents in that case for failure to comply with Holsey's request for production of certain documents.  We deny the mandamus petition.


2
To the extent that Holsey seeks review of district court orders ruling on Holsey's various discovery and sanctions requests, we note that the district court did not certify its orders for interlocutory review, 28 U.S.C. § 1292(b) (1988), and the orders are therefore not appealable.   See Catlin v. United States, 324 U.S. 229, 233 (1945).  Further, mandamus cannot be used to circumvent the rule that nonfinal orders are not appealable.   See In re United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).  Further, Holsey is not without a remedy, namely appeal after the district court's final order, so mandamus relief is inappropriate.   See In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).


3
While we grant leave to proceed in forma pauperis, we deny the petition for a writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED